ORDER

NEWMAN, Circuit Judge.
Martin Gardner Reiffin petitions for a writ of mandamus to direct the United States District Court for the Northern District of California to (1) obey the mandate of Reiffin v. Microsoft Corp., 214 F.3d 1342 (Fed.Cir.2000) and (2) to vacate its March 31, 2003 and July 9, 2003 orders entering summary judgment of invalidity of the 5,694,603 (’603) patent.
In Reiffin, we reversed the district court’s summary judgment of invalidity of the ’603 patent for failure to comply with the written description requirement on the ground that the district court erred in looking to the specification in an earlier application. On remand, the district court granted summary judgment of invalidity based on the failure to comply with the written description in the specification of the ’603 patent. Reiffin argues that our opinion foreclosed further district court review of the written description issue in connection with the specification of the ’603 patent.
A writ of mandamus will issue only in exceptional circumstances to correct a clear abuse of discretion or usurpation of judicial power by a trial court. In re Calmar Inc., 854 F.2d 461, 464 (Fed.Cir.1988). A party who seeks a writ bears the burden of proving that it has no other means of attaining the relief desired, Mallard v. U.S. Dist. Court for the Southern Dist. of Iowa, 490 U.S. 296, 309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989), and that the right to issuance of the writ is “clear and indisputable.” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980).
The propriety of the district court’s ruling can be reviewed on appeal after final judgment. Thus, Reiffin fails to show that he has no other means of attaining the relief he desires.
Accordingly,
IT IS ORDERED THAT:
The petition is denied.